Name: Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market
 Type: Directive
 Subject Matter: European Union law;  trade policy;  agricultural policy;  organisation of transport;  animal product;  European construction;  tariff policy
 Date Published: 1989-12-30

 Avis juridique important|31989L0662Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market Official Journal L 395 , 30/12/1989 P. 0013 - 0022 Finnish special edition: Chapter 3 Volume 31 P. 0216 Swedish special edition: Chapter 3 Volume 31 P. 0216 COUNCIL DIRECTIVE of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (89/662/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Community is to adopt measures designed to establish the internal market progressively over a period expiring on 31 December 1992; Whereas the harmonious operation of the common organization of the market in livestock products and products of animal origin implies the dismantling of veterinary barriers to the development of intra-Community trade in the products concerned; whereas in this respect the free movement of agricultural products is a fundamental feature of the common organization of markets and should facilitate the rational development of agricultural production and the optimum use of the factors of production. Whereas in the veterinary field frontiers are currently being used for carrying out checks aimed at safeguarding public health and animal health; Whereas the ultimate aim is to ensure that veterinary checks are carried out at the place of dispatch only; whereas the attainment of this objective implies the harmonization of the basic requirements relating to the safeguarding of public health and animal health; Whereas with a view to the completion of the internal market, pending the attainment of this objective, the emphasis should be placed on the checks to be carried out at the place of dispatch and in organizing those that could be carried out at the place of destination; whereas such a solution would entail the suspension of veterinary checks at the Community's internal frontiers; Whereas this solution implies increased confidence in the veterinary checks carried out by the State of dispatch; whereas the latter must ensure that such veterinary checks are carried out in an appropriate manner; Whereas in the State of destination spot veterinary checks could be carried out at the place of destination; whereas, however, in the event of a serious presumption of irregularity, the veterinary check could be carried out while the goods are in transit; Whereas it is for the Member States to specify in a plan to be submitted the manner in which they intend to carry out the checks and whereas these plans should be the subject of Community approval; Whereas provision must be made for the action to be taken where a veterinary check discloses that the consignment is irregular; whereas in such a situation three possible solutions may be singled out: the aim of the first would be to provide for the regularization of incorrect documents, that of the second to avert any danger where it is found that there has been an outbreak of an epizootic disease, any new serious and contagious disease or other cause likely to constitute a serious hazard to animals or to human health, while the third would arise where the goods do not satisfy the requirements laid down for reasons other than those referred to above; Whereas provision should be made for a procedure for resolving conflicts which could arise concerning consignments from an establishment, production centre or undertaking; Whereas provision must be made for protective measures; whereas in this area, especially for reasons of effectiveness, responsibility must rest firstly with the Member State of dispatch; whereas the Commission must be able to act speedily, in particular by way of on-the-spot visits and adopting measures appropriate to the situation. Whereas in order to be effective, the rules laid down by this Directive must cover all goods that are subject in the case of intra-Community trade to veterinary requirements; Whereas, however, with regard to certain epizootic diseases, different health situations still prevail in the Member States and whereas, pending a Community approach on the methods to combat these diseases, the question of checking intra-Community trade in livestock should for the time being be left to one side and a documentary check should be permitted during transport; whereas, in view of the current state of harmonization and pending Community rules, goods that are not the subject of harmonized rules should comply with the requirements of the State of destination provided that the latter are in conformity with Article 36 of the Treaty; Whereas the provisions of existing Directives should be adapted to the new rules laid down in this Directive; Whereas these rules should be re-examined before the end of 1993; Whereas the Commission should be entrusted with the task of adopting measures for applying this Directive; whereas, to that end, provision should be made for procedures establishing close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall ensure that the veterinary checks to be carried out on products of animal origin which are covered by the Directives listed in Annex A or by Article 14 and which are intended for trade are no longer carried out, without prejudice to Article 6, at frontiers but are carried out in accordance with this Directive. Article 2 For the purposes of this Directive: 1. 'Veterinary check' means any physical check and/or administrative formality which applies to the products referred to in Article 1 and which is intended for the protection, direct or otherwise, of public or animal health; 2. 'trade' means trade between Member States in goods within the meaning of Article 9 (2) of the Treaty; 3. 'establishment' means any undertaking which produces, stores or processes the products referred to in Article 1; 4. 'competent authority' means the central authority of a Member State competent to carry out veterinary checks or any authority to which it has delegated that competence; 5. 'official veterinarian' means the veterinarian appointed by the competent central authority of the Member State. CHAPTER I Checks at origin Article 3 1. Member States shall ensure that the only products intended for trade are those referred to in Article 1 which have been obtained, checked, marked and labelled in accordance with Community rules for the destination in question and which are accompanied to the final consignee mentioned therein by a health certificate, animal-health certificate or by any other document provided for by Community veterinary rules. The establishments of origin shall ensure, by constant self-supervision, that such products satisfy the requirements of the first subparagraph. Without prejudice to the monitoring duties assigned to the official veterinarian under Community legislation, the competent authority shall carry out regular checks on establishments in order to satisfy itself that products intended for trade comply with Community requirements or, in the cases referred to in paragraph 3 of this Article and Article 14, with the requirements of the Member State of destination. Where there are grounds for suspecting that requirements are not being met, the competent authority shall carry out the necessary checks and, if the suspicion is confirmed, take the appropriate measures, which may include withdrawing approval. 2. Where the transport operation involves several places of destination, products must be grouped together in as many batches as there are places of destination. Each batch must be accompanied by the aforementioned certificate or document. Where the products referred to in Article 1 are intended for export to a third country, the transport operation must remain under customs supervision up to the point of exit from Community territory. 3. Member States which make optional imports from certain third countries shall inform the Commission and the other Member States of the existence of such imports. Where products are brought into Community territory by a Member State other than those referred to above, that Member State shall carry out a documentary check on the origin and destination of the goods in accordance with Article 6 (1). Member States of destination shall prohibit the products concerned from being sent on from their territory unless they are bound for another Member State using the same option. Article 4 1. Member States of dispatch shall take the necessary measures to ensure that operators comply with veterinary requirements at all stages of the production, storage, marketing and transport of the products referred to in Article 1. In particular, they shall ensure that: - the products obtained in accordance with the directives referred to in Annex A are checked in the same way, from a veterinary viewpoint, whether they are intended for intra-Community trade or for the national market, - the products covered by Annex B are not dispatched to the territory of another Member State, if they cannot be marketed on their own territory for reasons justified by Article 36 of the Treaty. 2. Member States of dispatch shall take the appropriate administrative, legal or penal measures to penalize any infringement of veterinary legislation by natural or legal persons where it is found that Community rules have been infringed, in particular where it is found that the certificates or documents drawn up do not correspond to the actual state of the products or that public health stamps have been affixed to products which do not comply with those rules. CHAPTER II Checks on arrival at the destination Article 5 1. Member States of destination shall implement the following measures: (a) The competent authority may, at the places of destination of goods, check by means of non-discriminatory veterinary spot-checks that the requirements of Article 3 have been complied with; it may take samples at the same time. Furthermore, where the competent authority of the Member State of transit or of the Member State of destination has information leading it to suspect an infringement, checks may also be carried out during the transport of goods in its territory, including checks on compliance as regards the means of transport; (b) where the products referred to in Article 1 originating in another Member State are intended: - for an establishment placed under the responsibility of an official veterinarian, the latter must ensure that only products that meet the requirements of Article 3 (1) with respect to marking and accompanying documents or, in the case of the products referred to in Annex B, are accompanied by the document stipulated by the rules of the country of destination, are admitted to that establishment, - for an approved intermediary who divides up the batches or for a commercial undertaking with many branches, or any establishment not subject to permanent supervision, the latter must check, before the batch is divided up or marketed, that the said marks, certificate, or documents referred to in the first indent are present and notify the competent authority of any irregularity or anomaly, - for other consignees, particularly where the batch is partially unloaded during transport, the batch must be accompanied, in accordance with Article 3 (1), by the original of the certificate referred to in the first indent. The guarantees which must be furnished by the consignees referred to in the second and third indents shall be specified in an agreement with the competent authority to be signed at the time of the prior registration provided for in paragraph 3. The competent authority shall carry out random checks to verify compliance with those guarantees. 2. Without prejudice to Article 4, where the Community standards laid down by Community rules have not been set and in the case provided for in Article 14, the Member State of destination may require, with due regard for the general provisions of the Treaty, that the establishment of origin must apply the standards in force under the national rules of that Member State. The Member State of origin shall ensure that the product in question comply with those requirements. 3. Operators who have products delivered to them from another Member State or who completely divide up a batch of such products: (a) shall be subject, if so requested by the competent authority, to prior registration; (b) shall keep a register in which such deliveries are recorded; (c) must, if so requested by the competent authority, report the arrival of products from another Member State, to the extent necessary to carry out the checks referred to in paragraph 1; (d) keep for a period of not less than six months to be specified by the competent authority, the health certificates or documents referred to in Article 3 for presentation to the competent authority should the latter so request. 4. The detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 18. 5. The Council, acting on the basis of a Commission report accompanied by any proposals for amendments, shall re-examine this Article within a period of three years from the implementation of this Directive. Article 6 1. Member States shall ensure that during the checks carried out at the places where products from a third country may be brought into Community territory, such as ports, airports and frontier posts with third countries, the following measures are taken: (a) a documentary check is made on the products' origin; (b) where products are imported from third countries, they must be sent, under customs supervision, to inspection posts in order that veterinary checks may be carried out. The products referred to in Annex A may not be given customs clearance unless those checks have shown that they comply with Community rules. The products referred to in Annex B and those which are the subject of optional imports in accordance with Article 3 (3) which, after having been brought into Community territory, are to be sent to the territory of another Member State, must: - either undergo veterinary checks to show that they comply with the rules of the Member State of destination, - or, after a solely visual check to establish that the documents and the products tally, be sent under customs supervision to the place of destination where veterinary checks must be carried out; (c) products of Community origin shall be subject to the rules of inspection laid down in Article 5. 2. However, as from 1 January 1993 and by way of derogation from paragraph 1, all products transported by regular, direct means of transport linking two geographical points of the Community shall be subject to the rules of inspection laid down in Article 5. Article 7 1. If, during a check carried out at the place of destination of a consignment or during transport, the competent authorities of a Member State establish: (a) the presence of agents responsible for a disease named in Directive 82/894/EEC (4), as last amended by Commission Decision 89/162/EEC (5), a zoonosis or disease, or any cause likely to constitute a serious hazard to animals or humans, or that the products come from an area infected by an epizootic disease, they shall, except as regards animal-health aspects, in the case of products subject to one of the treatments referred to in Article 4 of Directive 80/215/EEC (6), as last amended by Directive 88/660/EEC (7), order the batch to be destroyed or used in any other way laid down by Community rules. Costs relating to the destruction of the batch shall be borne by the consignor or his representative. The competent authorities of the Member State of destination shall immediately notify the competent authorities of the other Member States and the Commission by telex of the findings arrived at, the decisions taken and the reasons for such decisions. The protective measures provided for in Article 9 may be applied. In addition, at the request of a Member State and in accordance with the procedure laid down in Article 17, the Commission may, in order to deal with situations not provided for by Community legislaton, adopt any measure necessary to arrive at a concerted approach by the Member States; (b) that the goods do not meet the conditions laid down by Community directives, or, in the absence of decisions on the Community standards provided for by the directives, by national standards, they may, provided that health and animal-health considerations so permit, give the consignor or his representative the choice of: - destroying the goods, or - using the goods for other purposes, including returning them with the authorization of the competent authority of the country of the establishment of origin. b) - However, if the certificate or the documents are found to contain irregularities, the consignor must be granted a period of grace before recourse is had to this last possibility. 2. In accordance with the procedure laid down in Article 18, the Commission shall draw up a list of the agents and diseases referred to in paragraph 1, and detailed rules for the application of this Article. Article 8 1. In the cases provided for in Article 7, the competent authority of the Member State of destination shall contact the competent authorities of the Member State of dispatch without delay. The latter authorities shall take all necessary measures and notify the competent authority of the first Member State of the nature of the checks carried out, the decisions taken and the reasons for such decisions. If the authority of the first Member State fears that such measures are inadequate, the competent authorities of the two Member States shall together seek ways and means of remedying the situation; if appropriate this may involve an on-the-spot inspection. Where the checks provided for in Article 7 show repeated irregularities, the competent authority of the Member State of destination shall inform the Commission and the veterinary departments of the other Member States. The Commission, at the request of the competent authority of the Member State of destination or on its own initiative, and taking into account the nature of the infringements established, may: - send a mission of inspection to the establishment concerned, or - instruct an official veterinarian, whose name shall be on a list to be prepared by the Commission at the suggestion of the Member States, and who is acceptable to the various parties concerned, to check the facts in the establishment concerned, - request the competent authority to intensify its sampling of the products of the establishment concerned. It shall inform the Member States of its findings. Where these measures are taken to deal with repeated irregularities on the part of an establishment, the Commission shall charge any expenses occasioned by the application of the indents of the foregoing subparagraph to the establishment involved. Pending the Commission's findings, the Member State of dispatch must, at the request of the Member State of destination, intensify checks on products coming from the establishment in question, and if there are serious animal health or public health grounds, suspend approval. The Member State of destination may, for its part, intensify checks on products coming from the same establishment. At the request of one of the two Member States concerned - where the irregularities are confirmed by the expert's opinion - the Commission must, in accordance with the procedure laid down in Article 17, take the appropriate measures, which may go as far as authorizing the Member States to prohibit provisionally the bringing into their territory of products coming from that establishment. These measures must be confirmed or reviewed as soon as possible in accordance with the procedure laid down in Article 17. The general rules for the application of this Article shall be adopted in accordance with the procedure set out in Article 18. 2. Rights of appeal existing under the laws in force in the Member States against decisions by the competent authorities shall not be affected by this Directive. Decisions taken by the competent authority of the State of destination and the reasons for such decisions shall be notified to the consignor or his representative and to the competent authority of the Member State of dispatch. If the consignor or his representative so requests, the said decisions and reasons shall be forwarded to him in writing with details of the rights of appeal which are available to him under the law in force in the Member State of destination and of the procedure and time limits applicable. However, in the event of a dispute, and without prejudice to the aforementioned rights of appeal, the two parties concerned may, if they so agree, within a maximum period of one month, submit the dispute for the assessment of an expert whose name appears on a list of Community experts to be drawn up by the Commission; the cost of consulting the expert shall be borne by the Community. Such experts shall issue their opinions within not more than 72 hours. The parties shall abide by the expert's opinion, with due regard for Community veterinary legislation. 3. The costs of returning the consignment, storing the goods, putting them to other uses or destroying them shall be borne by the consignee. CHAPTER III Common provisions Article 9 1. Each Member State shall immediately notify the other Member States and the Commission of any outbreak in its territory, other than an outbreak of diseases referred to in Directive 82/894/EEC, of any zoonoses, diseases or other cause likely to constitute a serious hazard to animals or to human health. The Member State of origin shall immediately implement the control or precautionary measures provided for in Community rules, in particular the determination of the buffer zones provided for in those rules, or adopt any other measure which it deems appropriate. The Member State of destination or transit which, in the course of a check referred to in Article 5, has established the existence of one of the diseases or causes referred to in the first subparagraph may, if necessary, take the precautionary measures provided for in Community rules. Pending the measures to be taken in accordance with paragraph 4, the Member State of destination may, on serious public or animal-health grounds, take interim protective measures with regard to the establishments concerned or, in the case of an epizootic disease, with regard to the area of protection provided for in Community rules. The measures taken by Member States shall be notified to the Commission and to the other Member States without delay. 2. At the request of the Member State referred to in the first subparagraph of paragraph 1 or on the initiative of the Commission, one or more Commission representatives may go at once to the place concerned to examine, in collaboration with the competent authorities, what measures have been taken, and shall issue an opinion on those measures. 3. If the Commission has not been informed of the measures taken, or if it considers the measures taken to be inadequate, it may, in collaboration with the Member State concerned and pending the meeting of the Standing Veterinary Committee, take interim protective measures with regard to products from the region affected by the epizootic disease or from a given establishment. These measures shall be submitted to the Standing Veterinary Committee as soon as possible to be confirmed, amended or cancelled in accordance with the procedure laid down in Article 17. 4. The Commission shall in all cases review the situation in the Standing Veterinary Committee at the earliest opportunity. It shall adopt the necessary measures for the products referred to in Article 1 and, if the situation so requires, for the originating products or products derived from those products in accordance with the procedure laid down in Article 17. The Commission shall monitor the situation and, by the same procedure, shall amend or repeal the decisions taken, depending on how the situation develops. 5. Detailed rules for the application of this Article, and in particular the list of zoonoses or causes likely to constitute a serious hazard to human health, shall be adopted in accordance with the procedure laid down in Article 18. Article 10 Each Member State and the Commission shall appoint the veterinary department or departments responsible for carrying out the veterinary checks and collaborating with the other Member States' inspection departments. Article 11 The Member States shall also ensure that the officials of their veterinary departments, if appropriate in collaboration with the officials of other departments empowered to that end, are able in particular to: - carry out inspections of premises, offices, laboratories, installations, means of transport, plant and equipment, cleaning and maintenance products, procedures used for the production and processing of products and the marking and labelling and presentation of those products, - carry out checks on whether staff comply with the requirements laid down in the texts referred to in Annex A, - take samples from products held with a view to being stored or sold, put on the market or transported; - examine documentary or computer material relevant to the checks carried out further to the measures taken pursuant to Article 3 (1). For this purpose, they must receive from the establishments being checked the cooperation necessary for the performance of their duties. Article 12 1. Article 8 (3) and Articles 10 and 11 of Directive 64/433/EEC (8), as last amended by Directive 88/657/EEC (9) are deleted. 2. Article 5 (3) and (4), and Articles 9, 10 and 11 of Directive 71/118/EEC (10) as last amended by Directive 88/657/EEC are deleted. 3. In Directive 74/461/EEC (11) as last amended by Directive 87/489/EEC (12): i(i) Articles 5 (2), (3), (4) and (5) and Articles 6 and 8 are deleted; (ii) in Article 8a, the references to Article 8 are replaced by a reference to Article 9 of Directive 89/662/EEC. 4. Article 7 (3) and Articles 12 and 16 of Directive 77/99/EEC (13), as last amended by Directive 89/227/EEC (14), is deleted. 5. In Directive 80/215/EEC: i(i) Article 5 (2), (3), (4) and (5) and Articles 6 and 7 are deleted; (ii) in Article 7a, the references to Article 7 is replaced by a reference to Article 9 of Directive 89/662/EEC. 6. Article 5 (3) and (4), and Article 7, 8 and 12 of Directive 85/397/EEC (15), as amended by Regulation (EEC) No 3768/85 (16), are deleted. 7. Article 10 (1) and (3) of Directive 88/657/EEC is deleted. 8. Articles 8 and 9 of Directive 89/437/EEC (17) are deleted. 9. In Annex B to Directive 72/462/EEC (18), the following shall be added to the certificate: 'Name and address of first consignee'. Article 13 1. The following Article is added to Directives 64/433/EEC and 71/118/EEC: 'Article 19 The Rules laid down in Directive 89/662/EEC (*) concerning veterinary checks applicable in intra-Community trade, with a view to the completion of the internal market, shall apply in particular to checks at origin, to the organization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. (*) OJ No L 395, 30. 12. 1989, p. 13'. 2. The following Article is added to Directives 72/461/EEC and 80/215/EEC: 'Article 15 The rules laid down in Directive 89/662/EEC (*) concerning veterinary checks applicable in intra-Community trade, with a view to the completion of the internal market, shall apply in particular to checks at origin, to the origanization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. (*) OJ No L 395, 30. 12. 1989, p. 13.' 3. The following Article is added to Directive 77/99/EEC: 'Article 24 The Rules laid down in Directive 89/662/EEC (*) concerning veterinary checks applicable in intra-Community trade, with a view to the completion of the internal market, shall apply in particular to checks at origin, to the organization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. (*) OJ No L 395, 30. 12. 1989, p. 13.' 4. The following Article shall be added to Directives 85/397/EEC and 88/657/EEC: 'Article 18 The Rules laid down in Directive 89/662/EEC (*) concerning veterinary checks applicable in intra-Community trade, with a view to the completion of the internal market, shall apply in particular to checks at origin, to the organization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. (*) OJ No L 395, 30. 12. 1989, p. 13'. 5. The following Article is added to Directive 88/437/EEC: 'Article 17 The Rules laid down in Directive 89/662/EEC (*) concerning veterinary checks applicable in intra-Community trade, with a view to the completion of the internal market, shall apply in particular to checks at origin, to the organization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. (*) OJ No L 395, 30. 12. 1989, p. 13'. Article 14 Until 31 December 1992, trade in the products listed in Annex B shall, pending the adoption of Community rules, be subject to the rules on control laid down by this Directive, in particular those laid down in Article 5 (2). Member States shall communicate before the date laid down in Article 19 the conditions and procedures currently applicable to trade in the products referred to in the first subparagraph. The Council, acting on a proposal from the Commission, shall determine the final arrangements applicable to trade in the products listed in Annex B before 31 December 1991. Article 15 In Article 9 of Directive 64/432/EEC (19), the following point is inserted: '2a. One or more Commission representatives may, at the request of a Member State or at the initiative of the Commission itself, go at once to the place concerned to examine, in cooperation with the competent authorities, the measures taken and issue an opinion on those measures.'. Article 16 1. Member States shall submit to the Commission no later than three months before the date laid down in Article 19 (1) a programme setting out the national measures to be taken to achieve the stated objective of this Directive, in particular the frequency of checks. 2. The Commission shall examine the programmes communicated by the Member States in accordance with paragraph 1. 3. Each year and for the first time in 1991, the Commission shall address to the Member States a recommendation on a programme of checks for the following year; the Standing Veterinary Committee will have expressed its opinion on the recommendation in advance. This recommendation may be subject to later adaptations. Article 17 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the 'Committee') set up by Decision 68/361/EEC (20). 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 4. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of 15 days from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures, save where the Council has decided against the said measures by a simple majority. Article 18 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called 'the Committee') set up by Decision 68/361/EEC. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 4. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures and implement them immediately, save where the Council has decided against the said measures by a simple majority. CHAPTER IV Transitional and Final Provisions Article 19 1. Before 31 December 1990 the Council shall act by a qualified majority on the Commission proposal concerning veterinary checks in intra-Community trade in live animals. Before the date referred to in the first subparagraph, the Council, acting by a qualified majority on a proposal from the Commission, shall decide on the rules and general principles applicable to checks on imports from third countries of products covered by this Directive. In the same way, the check posts on the external frontiers, together with the requirements that these posts will have to satisfy, shall be fixed before that date. 2. Before 31 December 1992 the Council shall review the provisions of this Directive on the basis of a report from the Commission on the experience gained, accompanied by any relevant proposals, on which it will decide by a qualified majority. Article 20 Until 31 December 1992 and in order to permit the gradual implementation of the checking arrangements laid down by this Directive, Member States may, by way of derogation from Article 5 (1): - maintain documentary checks during transport on meat and on products deriving therefrom, in order to ensure compliance with the specific requirements laid down by Community rules concerning foot and mouth disease and swine fever, - operate documentary checks during transport on products imported from third countries intended for them. Article 21 The Council, acting by a qualified majority on a proposal from the Commission, shall, before 1 October 1992, determine the arrangements applicable on the expiry of the transitional provisions laid down in Article 20. Article 22 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on a date to be fixed in the decision to be taken before 31 December 1990, in accordance with the second subparagraph of Article 19 (1), but not later than 31 December 1991. However, the Hellenic Republic shall have a further period of one year within which to comply therewith. Article 23 This Directive is addressed to the Member States. Done at Brussels, 11 December 1989. For the Council The President H. NALLET (1) OJ No C 225, 31. 8. 1988, p. 4. (2) OJ No C 326, 19. 12. 1988, p. 28. (3) OJ No L 56, 6. 3. 1989, p. 7.(4) OJ No L 378, 31. 12. 1987, p. 58. (5) OJ No L 61, 4. 3. 1989, p. 48. (6) OJ No L 47, 21. 2. 1980, p. 4. (7) OJ No L 382, 31. 12. 1988, p. 35.(8) OJ No 121, 29. 7. 1964, p. 2012/64. (9) OJ No L 382, 21. 12. 1988, p. 3. (10) OJ No L 55, 8. 3. 1971, p. 23. (11) OJ No L 302, 31. 12. 1972, p. 24. (12) OJ No L 280, 3. 10. 1987, p. 28.(13) OJ No L 26, 31. 1. 1977, p. 85. (14) OJ No L 93, 6. 4. 1989, p. 25. (15) OJ No L 226, 24. 8. 1985, p. 13. (16) OJ No L 362, 31. 12. 1985, p. 8. (17) OJ No L 212, 22. 7. 1989, p. 87. (18) OJ No L 302, 31. 12. 1972, p. 28.(19) OJ No 121, 29. 7. 1964, p. 1977/64. (20) OJ No L 255, 18. 10. 1968, p. 23. ANNEX A Veterinary legislation - Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (OJ No 121, 29. 7. 1964, p. 2012/64), as last amended by Directive 88/657/EEC (OJ No L 382, 31. 12. 1988, p. 3), - Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (OJ No L 55, 8. 3. 1971, p. 23), as last amended by Directive 88/657/EEC (OJ No L 382, 31. 12. 1988, p. 3), - Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (OJ No L 302, 31. 12. 1972, p. 24), as last amended by Directive 87/489/EEC (OJ No L 280, 3. 10. 1987, p. 28), - Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (OJ No L 26, 31. 1. 1977, p. 85), as last amended by Directive 89/277/EEC (OJ No L 93, 6. 4. 1989, p. 25), - Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (OJ No L 47, 21. 2. 1980, p 4), as last amended by Directive 88/660/EEC (OJ No L 382, 31. 12. 1988, p. 35), - Council Directive 85/397/EEC of 5 August 1985 on health and animal health problems affecting intra-Community trade in heat-treated milk (OJ No L 226, 24. 8. 1985, p. 13), as last amended by Regulation (EEC) No 3768/85 of 20. 12. 1985 (OJ No L 362, 31. 12. 1985, p. 8), - Council Directive 88/657/EEC of 14 December 1988 laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations (OJ No L 382, 31. 12. 1988, p. 3) (;), - Council Directive 89/437/89 of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (OJ No L 212, 22. 7. 1989, p. 87) (;). ANNEX B Products not subject to Community harmonization, but trade in which would be subject to the checks provided for by this Directive Products of animal origin covered by Annex II to the Treaty: - rabbit and game meat, - raw milk and milk products, - aquaculture products intended for human consumption, - fishery products intended for human consumption, - live bivalve molluscs intended for human consumption, - game and rabbit meat products, - blood, - offal of animal fats, greaves and by-products of rendering, - honey, - snails intended for human consumption, - frogs' legs intended for human consumption. (;) As from 1 January 1992.